Citation Nr: 0516313	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a neuropsychiatric disorder, and whether the 
claim may be granted.  

2.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

3.  Entitlement to a rating in excess of 40 percent for 
Diabetes Mellitus, Type II (DM).

4.  Entitlement to a rating in excess of 30 percent for a 
visual impairment disorder, described as corneal scarring 
with posterior thinning, right eye; and anterior corneal 
stromal opacification, left eye. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1992, with service in the Persian Gulf Region during the 
Persian Gulf War (PGW).  He also had an extended period of 
service in the United States Army Reserves in excess of 22 
years.  This included periods of active duty training and 
inactive duty training.  The veteran's appeals arise from his 
period of active service from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In April 1996 the veteran requested that his records 
be transferred to the RO in San Juan, the Commonwealth of 
Puerto Rico.  The claims have subsequently been transferred 
to the San Juan RO.

Although the RO adjudicated the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a neuropsychiatric 
disorder, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

The issue of service connection for a neuropsychiatric 
disorder on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.

The matter of entitlement to a total disability rating based 
upon individual unemployability must be deferred pending 
resolution of the claim for service connection for a 
neuropsychiatric disorder.


FINDINGS OF FACT

1.  In a February 1993 rating decision the RO denied service 
connection for a neuropsychiatric disorder.  

2.  Evidence added to the record since the February 1993 
rating decision includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence relating a neuropsychiatric 
disorder prior to, during, and immediately after service is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

4. There is no evidence of any in-service complaints of, 
treatment for, or diagnosis of a skin disorder.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current skin disorder.

6.  The veteran's diabetes mellitus disability requires the 
use of insulin, restricted diet and regulation of his 
activities; episodes of ketoacidosis or hypoglycemic 
reactions requiring one or more hospitalization a year have 
not been shown.  

7.  The veteran's visual acuity was noted to be bilaterally 
corrected to near vision of 20/60 and far vision of 20/70.  
There was no diplopia or visual field deficit.  The 
conjunctiva and lens were clear, and the iris were intact    


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a neuropsychiatric 
disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004). 

2.  A skin disorder was not incurred in or aggravated by the 
veteran's military service. 38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.317 
(2004).

3.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2004).

4.  The criteria for an evaluation in excess of 30 percent 
for corneal scarring with posterior thinning, right eye; and 
anterior corneal stromal opacification, left eye have not 
been met.  38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 C.F.R. 
§§ 3.383, 4.76a and § 4.84a, Diagnostic Codes 6013, 6078, 
6079, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows that the veteran was 
notified of the VCAA as it applies to his claims by the 
supplemental statement of the claim (SSOC) in January 2004.  
The Board notes that the SSOC combined the issues from three 
separate docketed appeals.   

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2004 SSOC informed the veteran of 
the evidence not of record that was necessary to substantiate 
his claims and identified which parties were expected to 
provide such evidence.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice. Therefore, to decide the 
appeal would not be prejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005) and 
VAOPGCPREC 7-2004 (July 16, 2004).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In this case, any lack of full Pelegrini notice prior to a 
rating action has not, in any way, prejudiced the appellant.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  Additionally, the veteran was 
accorded examinations for disability evaluation purposes in 
February 1996, August 1996, April 1998, and November 2003.  
The Board finds that remand for a new examination and for 
opinions as to the relationship between any skin disorder and 
service or to evaluate the service connected DM and visual 
disorder is not required.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  As service and post-
service medical records provide no basis to grant this claim, 
the Board finds no basis for a VA examination to be obtained.

In addition by letter dated in March 2004 the veteran has 
stated that he had no additional evidence to submit and he 
requested that his case be forwarded to the Board for 
adjudication.  The Board will therefore proceed to decide the 
appeals based upon the current record.

Criteria/Analysis.

I.  New and Material Evidence.   Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001, and is not applicable to this claim 
filed in May 1999.]

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Background.  In January 1992 the veteran filed a claim for 
entitlement to service connection for a nervous condition.

A March 1992 VA mental disorders examination noted that the 
veteran had been employed by the Department of Defense 
Accounting office for 17 years.  He was receiving treatment 
through the Ft. Dix medical clinic complaining of 
restlessness, poor memory and concentration.  He was startled 
with sudden noises, and could not get along with other 
employees.  He was tense, anxious, and moderately depressed.  
The diagnoses were anxiety disorder (NOS) and early organic 
brain syndrome.

A rating action in October 1992 deferred a decision on the 
claim pending receipt of psychiatric outpatient treatment 
records from Watson Army Hospital, Ft. Dix, New Jersey.

In October 1992, the RO received VAMC mental health clinic 
input records from May through July 1992 diagnosing major 
depression-single episode moderate without psychosis.  

The RO also received April 1992 Watson Army Hospital clinical 
records which included a July 1992 letter certifying that the 
veteran was under treatment for an adjustment disorder with 
mixed emotional features, major depression and recurrent 
paranoid personality (he was a civilian employee of the Army 
at this time).  He was under indefinite treatment and it was 
recommended that he should not return to work and be 
medically retired as soon as possible.

By rating action in February 1993 the RO denied service 
connection for a neuropsychiatric disorder to include an 
anxiety neurosis and early organic brain syndrome, based upon 
a finding that the disorder was not shown while the veteran 
was on active duty.  The RO noted that treatment the veteran 
received just days following service did not give any 
indication of a nervous condition.  The veteran did not 
appeal that determination and it has become final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

In January 1997 the veteran attempted to reopen his claim for 
a nervous disorder.

By rating action in June 1997 the RO found that new and 
material evidence to reopen the claim for a psychiatric 
disorder had not been submitted.  In making that 
determination the RO noted that the evidence submitted in 
connection with the reopened claim was not new and material 
because it essentially duplicated previously considered 
evidence.  The evidence did not establish that the veteran's 
diagnoses of depressive disorder was incurred in/or 
aggravated by his military service.  The RO obtained records 
of treatment during service from Walter Reed Army Hospital, 
as well as treatment records from the Ponce VAMC from 1996.

The Board finds that the evidence added to the claims file 
since January 1993 was not previously submitted to agency 
decisionmakers, that it relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim. 

This evidence consists of a copy of the veteran's disability 
retirement case file dated in July 1992 which was received 
over a period from August through October 1996 and contained:

March 1990 records from the Drenk Mental Health Center 
noting the veteran was being treated with Prozac and had 
improved to the point where he could return to work.

April- May 1990 records from the Drenk Mental Health 
Center noted the veteran was referred by the Ft. Dix 
Clinic.  His diagnosis was R/O adjustment disorder with 
mixed emotional features, major depression and recurrent 
paranoid personality.

An April 1990 letter noting that the veteran had been 
under treatment for an adjustment disorder with mixed 
emotional features, major depression and recurrent 
paranoid personality since February 1990.  

A copy of a June 1991 letter noting that the veteran was 
under treatment for an adjustment disorder with mixed 
emotional features, major depression and recurrent 
paranoid personality.  His prognosis was guarded and he 
needed treatment indefinitely.

A copy of April 1992 Watson Army Hospital clinical 
records which include a July 1992 letter certifying that 
the veteran was under treatment for an adjustment 
disorder with mixed emotional features, major depression 
and recurrent paranoid personality.  He required 
indefinite treatment and it was recommended that the 
veteran be medically retired as soon as possible.

In April 1997, the RO received excerpts of the veteran's 
service medical records from Walter Reed Army Hospital.  He 
was admitted from August 15 to August 31, 1991, for 
observation of a possible bipolar or personality disorder and 
possible medical evaluation board.  This was noted to be the 
first psychiatric admission.  During his predeployment 
examination he became agitated.  Further evaluation revealed 
an outpatient diagnosis of bipolar disorder.  The veteran 
provided information that revealed he had been referred due 
to anxiety over job related issues between 1988 to 1990.  The 
examiners did not diagnose any mental disorder at that time 
and he was returned to duty.

The file also contains VAMC treatment evidence dated August 
2004 nothing that the veteran had been receiving long term 
treatment due to a diagnosis of schizophrenia, chronic 
paranoid, and a sleep disorder.  A GAF of 50 was assigned.  
The physician opined that the veteran's condition was of such 
severity and chronicity as to preclude any involvement in 
gainful employment.

The Board finds that the evidence added to the claims file 
since the time of the last final decision, including the 
evidence noted above, constitutes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This medical opinion reveals a possible mental condition 
prior to, during, as well as immediately after active 
service.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As this 
medical evidence was not of record at the time of the last 
final decision, it is "new and material" and the claim must 
be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits. 
Therefore, the issue is addressed in the remand section of 
this decision.

II.  Service-Connection.   Basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence). See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders. 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period. 38 C.F.R. § 
3.317(a)(3).

The service medical records are silent as to any chronic skin 
disorder.  In a July 1992 Southwest Asia demobilization 
examination the veteran specifically noted that he did not 
have any "rash, skin infection, or sores."  Such facts only 
provide evidence against this claim. 

The veteran filed an informal claim in an October 1994 
statement claiming skin damage to his arms due to "intensive 
sand in Desert Storm (Saudi Arabia)"

By rating action in December 1995, the RO denied service 
connection for a skin disorder as an undiagnosed illness.  In 
making that determination the RO noted that the service 
records were negative for any complaints, treatment, or 
findings of a skin condition.  In an August 1994 clinical 
entry the veteran noted no history of any skin disorder until 
PGW at which time he suffered diffuse blistering sunburns.  
On return from PGW he noted skin changes mainly on the upper 
arms, which was occasionally scaly.  The examiner noted areas 
of hypopigmented macules with telangiectasias on an 
erythematous background and occasional slight scale 
consistent with actinic damage.  There was also mild actinic 
damage as described on the face and back.  The condition was 
not disfiguring and was diagnosed as actinic damage.  As 
there was no finding or treatment for a skin disorder in 
service or within two years post service and there was no 
basis for service connection.

In VA examinations in February 1996 and April 1998, the 
veteran's skin was noted by the examiners to be normal.  Such 
medical reports also provide negative evidence against this 
claim.   

The relevant post-service medical evidence in this case 
includes an August 1994 clinical entry noting the veteran 
reported that he suffered diffuse blistering sunburns during 
PGW.  The condition was diagnosed as actinic damage. There 
was no other evidence of treatment for a skin disorder in the 
records.    

With regard to the possibility of service connection for a 
skin disorder on a direct basis (i.e., other than due to an 
undiagnosed illness), service medical records do not show any 
treatment for, or a diagnosis of, a skin disorder during 
service.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, there is no 
competent evidence which links a skin disorder to service. 
Accordingly, the claim must be denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an
undiagnosed illness." 38 U.S.C.A. § 1117; see also 38 C.F.R. 
§ 3.317(a)(1)(ii). Under 38 C.F.R. § 3.317 service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
skin which are manifestations of an undiagnosed illness.  The 
evidence shows that he received treatment once for a 
diagnosed skin condition, actinic damage (sun exposure), in 
August 1994.  The Board therefore finds that the 
preponderance of the evidence is against the claim. 
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
a skin disorder must be denied on any basis.  The service and 
post-service medical records, as a whole, provide evidence 
against the veteran's claim. 

The Board has considered the veteran's statements submitted 
in support of his claim.  Although a lay person is competent 
to testify only as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation the VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Diabetes Mellitus.   The issue addressed by the Board is 
entitlement to a rating in excess of 40 percent for diabetes 
mellitus.  Under Diagnostic Code 7913:

DM that is manageable by a restricted diet only warrants 
a 10 percent evaluation.  

DM that is manageable by insulin and a restricted diet, 
or; oral hypoglycemic agent and a restricted diet 
warrants a 20 percent evaluation.  

DM that is manageable by insulin, a restricted diet, and 
regulation of activities warrants a 40 percent 
evaluation.  

DM that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent evaluation.  

DM that requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupations and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight 
and strength or complications that would be compensable 
if separately evaluated warrants a 100 percent 
evaluation.  

Note (1) allows the evaluation of compensable complications 
of diabetes separately unless they are part of the criteria 
used to support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.

Note (2) When DM has been conclusively diagnosed, do not 
request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

In a February 1996 VA examination, the examiner noted that 
the veteran's DM was controlled with 40 units of NPH insulin 
and a quasi- restricted diet.

In an April 1998 VA examination it was noted that the veteran 
was found to have DM in 1991 just as he was returning from 
the Persian Gulf area.  He was also found to have 
hypertension and to have a neuropsychiatric problem.  He was 
now using 90 units of insulin daily.  He had no history of 
ketoacidosis or hypoglycemia.  He followed a diabetic diet 
and his weight had been fairly stable.  There were no 
significant problems with restriction of activities.  His 
extremities revealed good arterial pulses, normal 
temperatures, skin, and no edema.  

By rating action in November 2001, the RO granted an increase 
in the 20 percent rating for DM to 40 percent effective from 
April 24, 2000, the date of receipt of a TDIU claim accepted 
as an informal increased rating claim.  In making that 
determination the RO noted that Ponce VAMC clinic records 
noted the veteran injected insulin twice daily.  He denied 
any complaints or complications, and examination of the 
extremities and feet were normal. 

In a November 2003 VA examination, it was noted that the 
veteran had no history of ketoacidosis or hypoglycemia.  He 
followed a diabetic diet and his weight had increased about 
15 pounds in the last three months.  There were no 
restrictions in his activities due to DM.  He saw his medical 
care provider every three months.  

By rating action in November 2003 the effective date of the 
40 percent rating for DM was changed from April 24, 2000 to 
August 13, 1997, the date the medical records indicated an 
increase in the severity of DM.

The records contain extensive treatment records, which reveal 
continuing treatment of DM as well as other conditions.  
There are no records or medical opinions which would indicate 
a greater degree of severity of the veteran's DM.  

The evidence of record establishes that the veteran had been 
placed on dietary restriction and was taking insulin for his 
DM.  However, there is no objective evidence of impairment of 
health with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated such as peripheral neuropathy or neurological 
disorders of the extremities.   He has not been hospitalized 
by a DM care provider and seen regularly on a 3-month 
clinical visit bases.  Such facts only provide evidence 
against this claim. 

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 40 percent for diabetes 
mellitus have not been met.  In reaching this decision, the 
Board has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's DM caused marked interference with 
his employment, or that such required frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards. Id.

B.  Visual Acuity Disorder.   The VA Schedule for Rating 
Disabilities provides that visual disability, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum 10 percent rating is provided during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (20043).  

There is no evidence of active eye pathology at any time to 
warrant the assignment of a separate 10 percent disability.  
The VA examinations and the extensive VA treatment records do 
not show any complaints of pain, evidence of a rest 
requirement, or episodic incapacity.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  38 
C.F.R. § 4.83a (2004).  Visual acuity is rated based on best 
distant vision obtainable after correction by eyeglasses.  38 
C.F.R. § 4.75 (2004). 

The veteran's corneal scarring with posterior thinning, right 
eye; and anterior corneal stromal opacification, left eye is 
rated on impairment of visual acuity or field loss.  38 
C.F.R. § 4.84a, Diagnostic Codes 6001-6078.  

A noncompensable disability evaluation is warranted for 
visual acuity where the vision in each eye is 20/40.  
Diagnostic Code 6079.  

A 10 percent rating is warranted for visual acuity where 
the vision was 20/50 in one eye and 20/50 in the other. 
Diagnostic Code 6078.  

A 20 percent rating is warranted for visual acuity where 
the vision was 20/70 
in one eye and 20/50 in the other. Diagnostic Code 6078.  

A 30 percent rating is warranted for visual acuity where 
the vision was 20/70 in one eye and 20/70 in the other. 
Diagnostic Code 6078.   

A 30 percent rating is warranted for visual acuity where 
the vision was 20/100 in one eye and 20/70 in the other. 
Diagnostic Code 6078.  

A 40 percent rating is warranted for visual acuity where 
the vision was 20/200 in one eye and 20/70 in the other. 
Diagnostic Code 6076.  

A 50 percent rating is warranted for visual acuity where 
the vision was 20/100 in one eye and 20/100 in the 
other. Diagnostic Code 6078.  

38 C.F.R. § 4.84a.

In an August 1996 VA visual examination, the veteran's visual 
acuity was noted to be 20/40 in the right eye and 20/60 in 
the left eye corrected.  There was no diplopia or visual 
field deficit noted and the conjunctiva and cornea were 
clear.  The diagnosis was corneal scarring OU, and minimal 
background DM retinopathy early senile cataracts, OS.  The 
examiner noted that the loss of vision was mostly due to 
corneal scarring in OD and cataract changes in OS.

In an April 1998 VA visual examination, the veteran's 
bilateral visual acuity was uncorrected far vision of 20/100, 
corrected near and far vision to 20/60.  There was no 
diplopia or visual field deficit and the conjunctiva was 
clear.  The cornea was noted to reveal arcus senilis, 
subepithelial scarring, and no thinning.  The iris was intact 
and the lens clear.  The diagnosis was corneal dystrophy and 
refractive error.  

By rating action in November 2003, the RO granted an 
increased rating from 20 percent to 30 percent for corneal 
scarring with posterior thinning, right eye; and anterior 
corneal stromal opacification, left eye, effective to April 
7, 1998, the date of the aforementioned VA examination. 

In a December 2003 VA visual examination the veteran reported 
undergoing cataract surgery on the left eye in 2000 and in 
the right eye in October 2003.  He denied undergoing any 
retinal laser treatment.  The veteran's visual acuity was 
right eye uncorrected far vision of 20/400, corrected far 
vision to 20/70 and corrected near vision to 20/60.  The left 
eye uncorrected far vision was 20/80 and corrected far vision 
of 20/70 and corrected near vision to 20/60.  There was no 
diplopia or visual field deficit.  The conjunctiva and sclera 
were clear.  The examiner noted that there was evidence of 
bilateral central corneal scarring.  However the 
opacification did not explain the present visual acuity.  He 
underwent bilateral cataract surgery and was psueudophakic.  
In a previous visit during November 2003 his vision was 20/50 
bilaterally.  Refractive error was noted but there was no 
evidence of nonproliferative diabetic retinopathy.    

In order for a rating in excess of 30 percent to be warranted 
for visual acuity impairment the evidence would need to show 
that the veteran had 20/200 vision in one eye and 20/70 
vision in the other eye.  There is no objective evidence of 
impairment of corrected visual acuity greater than 20/70, 
bilaterally.    

Further, the file contains extensive treatment records for 
the veteran's visual acuity impairment conditions.  They do 
not contain any evidence of the veteran's visual acuity being 
other than as recorded at the three examinations, providing 
evidence against this claim.  In evaluating the veteran's 
visual acuity, the examination results clearly show that he 
does not satisfy the necessary criteria to warrant an 
increased rating for impairment of his central visual acuity.

Also for consideration are disabilities related to 
impairments of field of vision under Diagnostic Code 6080. 38 
C.F.R. § 4.84a.  In this case, there is no indication of any 
impaired field of vision that is related to the veteran's 
service-connected 
corneal scarring with posterior thinning, right eye; and 
anterior corneal stromal opacification, left eye.

The August 1996, April 1998, and December 2003 examiners 
reported the veteran had a full field of vision in both eyes.  

Finally, ratings for impairments of muscle function, 
diplopia, are evaluated under Diagnostic Code 6090.  The VA 
examination reports all stated that there was no evidence of 
diplopia.  Moreover, the many VA treatment records do not 
show any complaints or findings of diplopia.  Therefore, 
there is no basis to consider the veteran's claim for an 
increased rating under Diagnostic Code 6090.

In summary, the veteran's symptomatology does not rise to the 
level to satisfy any of the several criteria that could be 
used to justify an increased rating for his service-connected 
corneal scarring with posterior thinning, right eye; and 
anterior corneal stromal opacification, left eye. 

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 30 percent for the 
veteran's visual disorder have not been met.  In reaching 
this decision, the Board has considered the doctrine of 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's visual disorder caused marked 
interference with his employment, or that such required 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards. Id.


ORDER

The claim for entitlement to service connection for a 
neuropsychiatric disorder is reopened.  To this extent only, 
the benefit sought on appeal is allowed.

Service connection for a skin disorder is denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied.

Entitlement to a rating in excess of 30 percent for a visual 
impairment disorder is denied.

REMAND

As noted above, there has been a significant recent change in 
VA law.  The Board notes the revised VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following:

1. The RO should request the veteran to 
identify all medical providers who have 
treated him for an acquired 
neuropsychiatric disability, not already 
associated with the claims file.  After 
securing any necessary release, the RO 
should obtain medical records from all 
sources identified by the veteran, 
including VA outpatient treatment records 
from the Ponce VA clinic.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination.  
The claims folder must be available to 
the examiner.  The examiner should review 
pertinent information in the claims 
folder, to include the service records, 
his disability retirement file, Personnel 
records, and the treatment records from 
prior to, during, and subsequent to 
service.  The examiner is requested to 
provide opinions as to the following:

?	Did the veteran have a psychiatric 
disorder prior to entering military 
service in July 1991 and, if so, 
what was the nature of the pre-
existing psychiatric disorder?
?	If the veteran had a psychiatric 
disorder which existed prior to his 
military service, did the underlying 
psychiatric disorder, as opposed to 
symptoms, increase in severity as a 
result of his military service?
?	What is/are the diagnosis or 
diagnoses for any current 
psychiatric pathology that the 
veteran may manifest?
?	It is at least as likely as not that 
any current psychiatric disorder, 
including schizophrenia, began 
during the appellant's military 
service, was aggravated by such 
service, or is due to any incident 
of such service?

3.  The RO should then readjudicate the 
remaining issues on appeal on a de novo 
basis.  In so doing, the RO is to 
consider all evidence and information 
added to the record since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


